                      Case 1:18-cv-04636-JPC Document 129 Filed 04/22/21 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                           OMAR J. SIDDIQI
Corporation Counsel                             100 CHURCH STREET                                         Senior Counsel
                                                NEW YORK, NY 10007                                 Phone: (212) 356-2345
                                                                                                     Fax: (212) 356-3508
                                                                                                   osiddiqi@law.nyc.gov


                                                                     April 22, 2021

        VIA ECF
        Honorable John P. Cronan
        United States District Judge
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                Re:   Michael Nelson et al. v. City of New York, et al.,
                                      18-cv-04636 (JPO) (SDA)

        Your Honor:

                         I am a Senior Counsel in the Office of Corporation Counsel and the attorney
        assigned to the defense of defendants City of New York, Miszuk, Tkaczuk, Frangatos, and
        Cortes. The parties write jointly to respectfully request that the Court: (1) stay discovery in this
        matter until the conclusion of the settlement conference currently scheduled for May 10, 2021;
        and (2) grant the parties sixty (60) days to complete discovery should the parties not resolve the
        case at the settlement conference.

                        By way of background, the parties have completed the majority of fact discovery
        in this matter, with only five (5) depositions remaining. The parties have conferred and believe
        that in order to stem costs and fees in this matter prior to the settlement conference and make a
        good faith effort at the settlement conference, the best course of action would be to stay all
        discovery in the matter pending the settlement conference. Should the parties reach a settlement
        on May 10, 2021, then there would be no need to seek any amendment of the case management
        plan. Should the parties fail to settle on May 10, 2021, then the parties would request that the
        Court grant an additional sixty (60) days to complete fact discovery, which would be sufficient to
        complete all outstanding discovery matters in this litigation.




                                                        -1-
         Case 1:18-cv-04636-JPC Document 129 Filed 04/22/21 Page 2 of 2




               Based on the foregoing, the parties respectfully request that the Court: (1) stay
discovery in this matter until the conclusion of the settlement conference currently scheduled for
May 10, 2021; and (2) grant the parties sixty (60) days to complete discovery should the parties
not resolve the case at the settlement conference.

                                                                              Respectfully Submitted,
                                                                                    /s/ Omar J. Siddiqi
                                                                                      Omar J. Siddiqi
                                                                                      Senior Counsel

Cc: Jeffrey Rothman (by ECF)
    Bruce Turkle (by ECF)
                                            Defendants' request is granted. All discovery in this matter is stayed
                                            until May 10, 2021. The parties shall file a letter by May 13, 2021
                                            updating the Court on the outcome of that conference. In the event that
                                            the parties do not settle this case, the parties shall have until July 9,
                                            2021 to complete discovery.

                                            SO ORDERED.

                                            Date:    April 22, 2021
                                                     New York, New York         _____________________
                                                                                JOHN P. CRONAN
                                                                                United States District Judge




                                               -2-
